Citation Nr: 1642717	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  05-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to increases in the ratings for benign prostatic hypertrophy (BPH) with bladder outlet obstruction (currently rated 40% prior to October 8, 2015, 60% from that date, and 40% from November 25, 2015).

3.  Entitlement to increases in the ratings for right shoulder peritendinitis (currently rated 10% prior to March 13, 2013, and 20% from that date).

4.  Entitlement to an effective date earlier than March 13, 2013, for the grant of an increased rating to 20% for right shoulder peritendinitis. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to October 21, 1979, and from October 23, 1979, to September 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines, in April 2004 (which denied reopening a claim of service connection for a low back disability and continued the 10% rating for right shoulder peritendinitis), and in July 2013 (which continued the 40% rating for BPH and denied TDIU).  In March 2007, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  [By August 2016 correspondence, the Veteran was advised of his right for a hearing before the VLJ who would decide his appeal. He did not respond, and it is assumed that he does not desire another hearing.]  

In a June 2007 Board decision, a VLJ (other than the undersigned) reopened the Veteran's claim of service connection for a back disability and remanded the matter for additional development.  In January 2010, a VLJ (other than the undersigned) remanded the claims of service connection for a back disability and increased rating for right shoulder peritendinitis for additional development.  A July 2013 rating decision granted an increased rating of 20% for right shoulder peritendinitis, effective March 13, 2013.  A February 2016 rating decision granted a partial increased rating of 60% for BPH from October 8, 2015, and assigned a 40% rating from November 25, 2015.  The case is now before the undersigned.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  The Board finds that the record available for appellate review is inadequately developed and that records clearly pertinent to the issues at hand have not been sought and remain outstanding.  

Back Disability

The Veteran contends that his back disability is directly due to service or secondarily due to his service-connected BPH.  On January 1998 VA general examination, he complained of low back pain; no diagnosis was made.  In March 2000, moderate arthritis of the lumbar spine with accompanying lumbosacral instability was diagnosed.

In an undated private opinion, the Veteran's private treating physician noted that the Veteran's complaints of back pain in service were related to his genitourinary disability and that he had been feeling back pain intermittently on exacerbation since.  He opined that it is "safe to consider that the back pain noted ... during his active duty that was associated with the genitourinary problem is a different medical problem and had developed to disc problem and [is] now affecting the nerve roots that explain the radiculopathy and the exacerbations of back pain that the [Veteran] is suffering from now."  The Board finds this opinion to be unclear as to whether the Veteran's current back disability is related to service and/or his service-connected BPH.

On July 2003 VA treatment, the Veteran reported that his low back pain has been present since service, especially when he controls his urination.  In September 2006 correspondence, an orthopedic surgeon and traumatologist noted that history revealed that the Veteran was reporting the same signs and symptoms he had reported during service.

On October 2009 VA examination, the examiner opined that the Veteran's low back pains are less likely due to service since the findings in service were related to his urinary/excretory tract and reproductive system and his history of sexually transmitted diseases, which are known for causing late complications in a patient's urinary and reproductive system.  Accordingly, his low back pain was less likely due to a mechanical type of cause and more likely favors a urinary/reproductive/kidney cause.  Contrary to other medical evidence in the record, the examiner did not note any evidence of degenerative arthritis or osteoarthritis and simply diagnosed "low back pain."  Such omissions raise questions regarding the accuracy of examination findings.

On November 2010 VA examination, the examiner noted that the Veteran's diagnosis of degenerative arthritis is "beyond the one year grace period."  Further, he noted that an April 2005 MRI showed mild disc bulges producing mild stenosis and mild foraminal encroachment.  He opined that if the Veteran's current back disability began in service, his 2005 MRI would show more than mild findings; instead, these findings show that his degenerative osteoarthritis and disc disease are fairly recent and do not have their origins in service.  The examiner failed to note a March 2000 diagnosis of moderate osteoarthritis of the lumbar spine with accompanying lumbosacral instability.

On February 2015 VA examination, the examiner noted that, while medical literature states that severe cases of bladder outlet obstruction due to BPH may lead to low back pain, this is usually uncommon.  Further, the examiner noted that the Veteran's type and location of back pain is typical of lumbar degenerative joint disease and is unrelated to his service-connected BPH.  The Board finds this opinion contrary to the October 2009 VA examiner's conclusion that the Veteran's back disability is less likely related to a mechanical type of cause and more likely favors a urinary/reproductive/kidney cause.  Further, this examiner did not opine whether the Veteran's back pain is directly related to service.

Because there is conflicting evidence regarding the cause of the Veteran's back disability, and the providers of the conflicting opinions have different areas of expertise and have included rationales that rely on different factors, another VA examination to resolve the inconsistencies and determine the likely cause of the Veteran's back disability is necessary.

Right Shoulder

The Veteran was last provided a VA examination in connection with his right shoulder peritendinitis in March 2013, more than three years ago.  In a July 2013 notice of disagreement, he alleged that his service-connected right shoulder disability has increased in severity.  Accordingly, a contemporaneous examination to assess the severity of his right shoulder disability is necessary.

In addition, subsequent to the March 2013 VA joints examination, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia clarifies the requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the March 2004, May 2007, and March 2013 VA joints examinations do not fully comport with the Court's holding in Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA shoulder examination is necessary on this basis as well.

BPH

The Veteran was last provided a VA examination in connection with his BPH in March 2013, more than three years ago.  In later correspondence, he alleged that his service-connected BPH has increased in severity.  Accordingly, a contemporaneous examination to assess the severity of his BPH is necessary.  Additionally, because the Veteran claims that his back disability is due to his service-connected BPH, and insofar as back pain is not contemplated by the rating criteria, the Board finds that the RO should determine whether referral for an extraschedular rating is appropriate.

TDIU

The Veteran claims entitlement to TDIU as due to his service-connected right shoulder peritendinitis and BPH, and as due to his claim seeking service connection for a back disability.  As these claims are being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with those claims.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Additional Considerations

In July and September 2014, and in March 2015, the Veteran submitted treatment records from Sta. Cecilia Medical Center; A.B.G. Specialist Clinic & Diagnostic Center; Royale Health Care and Medical Center; Zambales Doctor's Clinic; Women's and Children's Hospital (Zambales Medical Mission Group Hospital and Health Services Cooperative); Dr. Aristotle Bernard M. Roque; and Iba Primary Health Care Clinic.  As these records show that the Veteran has continued to receive treatment since such treatment records were last received (in 2010), the complete clinical records of all such treatment must be obtained.  Additionally, the most recent VA treatment records associated with the record are from October 2013.  Updated records of any VA treatment the Veteran received for the disabilities on appeal may contain pertinent information, are constructively of record, and must be obtained.

Additionally, the Board notes that the Veteran indicated in March 2016 correspondence that he would submit more information or evidence in support of his appeal.   To date, no additional evidence has been received.  As these claims are being remanded anyway, the Veteran will have an additional opportunity to submit such information or evidence.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the disabilities on appeal since his discharge from service (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to secure the complete clinical records of all such treatment or evaluation. If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. The Veteran must specifically provide authorizations for, and the AOJ should specifically secure for the record copies of, the complete clinical records [i.e., any not already in the record] of all treatment the Veteran has received from:

(a) Sta. Cecilia Medical Center; 
(b) A.B.G. Specialist Clinic & Diagnostic Center; 
(c) Royale Health Care and Medical Center; 
(d) Zambales Doctor's Clinic; 
(e) Women's and Children's Hospital (Zambales Medical Mission Group Hospital and Health Services Cooperative); 
(f) Dr. Aristotle Bernard M. Roque; and
(g) Iba Primary Health Care Clinic

The AOJ should obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment for his back, right shoulder, and bladder from all VAMCs).

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the nature and cause of his current back disability and to assess the current severity of his service-connected right shoulder disability. The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and the questions below must be answered. 

(a) Please identify (by diagnosis) each back disability entity found.

(b) Please identify the likely cause for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability (i) is related to service or (ii) was caused or aggravated by the Veteran's service-connected BPH?  If neither, please identify the causal factor(s) considered more likely for each diagnosed back disability.

(The opinion must address aggravation, which is defined as an increase in severity beyond the disability's natural progression.) 

The examiner should include a rationale and reasoning with all opinions and conclusions, and should comment on the private and VA opinions of record, expressing agreement or disagreement with each and explaining the rationale for the agreement or disagreement.  

(c) With respect to the Veteran's increased rating claim for right shoulder peritendinitis, new case law from the Veteran's Court indicates that range of motion studies for both shoulders should include on active and passive motion and in weight-bearing and non-weight-bearing.  If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the shoulders, he or she should clearly explain why that is so. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors. The examiner should also comment on the impact the right shoulder disability has/would be expected to have on employability, and include rationale with all opinions.

3. Then, afford the Veteran a VA urological examination to determine the current severity of his service-connected BPH. The examiner must review the entire record in conjunction with the examination.  The examiner should be provided a copy of the criteria under 38 C.F.R. § 4.115b, Code 7527, and § 4.115a.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that identifies and describes in detail the symptoms attributable to the Veteran's BPH under the criteria for rating voiding dysfunction and urinary tract infections.  All indicated studies should be performed.

In particular, the examiner must indicate whether the Veteran's service-connected BPH requires the use of absorbent materials and, if so, the frequency with which they must be changed, or the use of an appliance.  The examiner must also state whether the Veteran's BPH requires long-term drug therapy, at least one hospitalization per year, or intermittent intensive management; or results in recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than two times/year) and/or continuous intensive management.  

The examiner should include rationale with all opinions.

4.  After all the above development has been completed the AOJ should undertake whatever development deemed appropriate to adjudicate the Veteran's TDIU claim, to include determining whether referral for extraschedular consideration is appropriate.

5. The AOJ should then review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

	(CONTINUED ON NEXT PAGE)







The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




